DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-6 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2018/0019493 to Jakus et al. (“JAKUS”).
	Regarding Claim 1, JAKUS discloses a method of making an electrode for an electrochemical reactor (abstract, para. 3-6) comprising: providing a template (para. 3-6, para. 76-81 where the template comprises a substrate with green state printed electrode regions and channel regions including sacrificial material); and depositing electrode material such that the electrode material is in contact with the template 
	Regarding Claim 2, JAKUS further discloses the method of claim 1, wherein the electrode material comprises Ni, NiO, YSZ, LSM (para. 79-82).
	Regarding Claim 3, JAKUS further discloses the method of claim 1, where the template comprises graphite (para. 79).
	Regarding Claim 4, JAKUS further discloses the method of claim 1, wherein the template comprises dispersed metal oxide particles (green electrode material regions prior to heat treatment include dispersed metal oxide such as NiO; para. 79).
	Regarding Claim 5, JAKUS further discloses the method of claim 1, wherein providing a template comprises printing the template or printing precursors that combine to form the template (para. 79-82, para. 3-6, where the green materials are printed).
	Regarding Claim 6, JAKUS further discloses the method of claim 1, wherein the electrode material is deposited slice by slice (para. 16, stacked layers are printed layer by layer; para. 79-82 rows of electrodes are printed row by row which also is equivalent to slice by slice as claimed).
	Regarding Claim 8, JAKUS further discloses the method of claim 1, wherein the depositing is performed using inkjet printing (para. 19, printing of precursor ink compositions using 3D print head nozzle).
	Regarding Claim 9, JAKUS further discloses the method of claim 1 comprising removing at least a portion of the template to produce the channels in the electrode 
	Regarding Claim 10, JAKUS further discloses the method of claim 9, wherein the removing takes place after the electrochemical reactor is formed or when the electrochemical reactor is first operated (para. 4, co-sintering the green body cell takes place after the electrochemical reactor is formed).
	Regarding Claim 11, JAKUS further discloses an electrode for an electrochemical reactor comprising electrode material and a template, wherein the template occupies channels in the electrode material (as discussed above, see para. 3-6, 79-82. Fig. 1).
	Regarding Claim 12, JAKUS further discloses the electrode of claim 11, wherein the electrode material comprises Ni, NiO, YSZ, or LSM (para. 79-82).
	Regarding Claim 13, JAKUS further discloses the electrode of claim 11, wherein the template comprises carbon, graphite, graphene, cellulose, metal oxides, polymethyl methacrylate, nano diamonds, or combinations thereof (para. 79-2, graphite sacrificial material).
	Regarding Claim 14, JAKUS further discloses the electrode of claim 11, wherein the channels extend across the length of the electrode in the direction of fluid flow when the electrode is in use (as shown by Fig. 1 and described by para. 79-82; para. 3-7).
Regarding Claim 16, JAKUS further discloses an electrode for an electrochemical reactor comprising electrode material and channels (Fig. 1, para. 79-82).
	Regarding Claim 17, JAKUS further discloses the electrode of claim 16, wherein the electrode material comprises Ni, NiO, YSZ, or LSM (para. 79-82).
	Regarding Claim 18, JAKUS further discloses the electrode of claim 16, wherein the channels extend across the length of the electrode in the direction of fluid flow when the electrode is in use (Fig. 1, para. 79-82).
	Regarding Claim 20, JAKUS further discloses the electrode of claim 16, wherein the electrode has multiple tiers of channels (rows of electrodes and channels, para. 79-82, Fig. 1 where tiers is interpreted to be equivalent to rows).
	Regarding Claims 15 and 19, JAKUS further discloses the electrode of claims 11 and 16, wherein the channels have a height that is less than the thickness of the electrode (para. 109 embodiment wherein the channels and struts are 400 microns in height and the annulus of the electrode is 510 microns setting the thickness of the overall electrode to be greater than the channel height as claimed; para. 107 describes a thick annulus surrounding the electrode channel region).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JAKUS in view of US2018/0250746 to Symeonidis et al. (“SYMEONIDIS”).
	Regarding Claim 7, JAKUS discloses the method of claim 6, and does not disclose wherein the electrode material is sintered slice by slice using electromagnetic radiation.
	However, SYMEONIDIS discloses three dimensional printing of inorganic porous material objects (abstract, para. 184) wherein a layer of material containing sacrificial pore former material is deposited and then sintered using electromagnetic radiation (such as by selective laser sintering – SLS, para. 159, abstract) and the electromagnetic radiation may sinter the green printed material layer by layer (para. 159; para. 211).
	Before the earliest effective filing date of the instant Application, it would have been obvious to one of ordinary skill in the art to have modified the method of JAKUS to comprise layer by layer (slice by slice) selective laser sintering of the green printed material. The motivation for doing so would have been to utilize a method known in the art to be suitable for sintering additive manufactured three dimensionally printed objects as taught by SYMEONIDIS.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729